     Case 2:20-cv-07575-FMO-JEM Document 33 Filed 07/23/21 Page 1 of 1 Page ID #:156



1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT

9                                  CENTRAL DISTRICT OF CALIFORNIA

10

11    DECKERS OUTDOOR CORPORATION, )                  Case No. CV 20-7575 FMO (JEMx)
                                   )
12                     Plaintiff,  )
                                   )
13              v.                 )                  ORDER DISMISSING ACTION WITHOUT
                                   )                  PREJUDICE
14    SHOETOPIA, INC., et al.,     )
                                   )
15                     Defendants. )
                                   )
16                                 )

17           Having reviewed the parties’ Notice of Pending Settlement as to Defendant Forever Link

18    International, Inc. and Joint Request to Stay All Deadlines [] (Dkt. 32), IT IS ORDERED that the

19    above-captioned action is hereby dismissed without costs and without prejudice to the right, upon

20    good cause shown within 30 days from the filing date of this Order, to re-open the action if

21    settlement is not consummated. The court retains full jurisdiction over this action and this Order

22    shall not prejudice any party to this action.

23    Dated this 23rd day of July, 2021.

24                                                                         /s
                                                                   Fernando M. Olguin
25                                                             United States District Judge

26

27

28
